Exhibit 10.17

 

April 20, 2004

 

Mr. Jay Nadler

President, Liquent, Inc.

1300 Virginia Drive

Ft. Washington, PA 19034

 

Re:          Retention Bonus

 

Dear Mr. Nadler:

 

This letter agreement sets forth the retention bonuses that you will be eligible
to receive if a sale of all or substantially all of the capital stock or assets
of Information Holdings Inc. (the “Company”) is completed within 12 months of
the date hereof (a “Sale”).  All amounts payable to you under these bonus
arrangements will be in addition to, not in lieu of, any and all amounts to
which you are entitled, or may become entitled upon termination of your
employment with the Company, under the terms of your employment agreement with
the Company dated as of April 10, 2000 (the “Employment Agreement”), your stock
option grants, and any other compensation or benefits payable under any Company
plans.

 

In the event a Sale occurs, and provided that you have remained in the
continuous employ of the Company from the date of this letter agreement until
the closing date of such Sale (the “Closing Date”), you will receive, on the
Closing Date, a lump sum bonus payment of $500,000.  In addition, if you
continue to be employed by the Company on the one-year anniversary of the
Closing Date (the “Anniversary Date”), or if your employment is terminated prior
to the Anniversary Date by the Company or a buyer without “cause”, by you for
“good reason”, you will receive an additional lump sum bonus payment of
$500,000, either on the Anniversary Date, or on the date of such termination of
employment, as the case may be.  In addition, if the Company or a buyer provides
notice of non-renewal of your Employment Agreement prior to the Anniversary
Date, you will receive the additional lump sum bonus payment of $500,000, on the
earlier of the Anniversary Date or the expiration of your Employment Agreement.

 

For purposes of this letter agreement, “cause” shall have the meaning ascribed
to such term in your Employment Agreement, and “good reason” shall mean (i)
actions taken by the Company or a buyer which prevent you from performing the
normal duties and responsibilities associated with your current position, or any
adverse change or material diminution in your title, position authority or
responsibilities; (ii) the failure by the Company or a buyer to pay any
compensation due to you, whether under your Employment Agreement this letter
agreement or otherwise; (iii) the failure by the Company or a buyer to allow you
to participate in employee benefit plans generally made available to senior
executives of the Company or a buyer, as the case may be; (iv) a requirement to
relocate from your existing place of employment to a place of employment greater
than 50 miles from your home in Marlboro, NJ; or (v) the failure of a buyer or
any

 

--------------------------------------------------------------------------------


 

successor to all or substantially all of the business and/or assets of the
Company to assume your Employment Agreement or this letter agreement.

 

In addition, if your employment is terminated at any time on or after the
Closing Date by the Company without cause, by you for good reason, or as a
result of the Company or a buyer electing not to renew the Employment Agreement,
and if it is determined that any payment or distribution to you, pursuant to
this letter agreement, your Employment Agreement or otherwise, alone or in the
aggregate, made by the Company, any person who acquires ownership or effective
control of the Company, or ownership of a substantial portion of the assets of
the Company (within the meaning of section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations thereunder) or any affiliate
of such person (the “total payments”) would be subject to the excise tax imposed
by section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
collectively referred to as, the “Excise Tax”), then you will be entitled to
receive an additional payment (a “Tax Restoration Payment”) in an amount such
that, after payment by you of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Tax Restoration Payment, you retain an amount of the Tax Restoration Payment
equal to the Excise Tax imposed upon the Total Payments.

 

All amounts payable to you pursuant to the terms of this letter agreement shall
be subject to withholding for all applicable federal, state and local
withholding taxes.

 

Please indicate your acceptance of the terms of this letter agreement by signing
and dating this letter in the spaces indicated below.

 

Sincerely,

 

 

 

INFORMATION HOLDINGS INC.

 

 

 

 

 

By:

/s/

Mason P. Slaine

 

 

 

 

Mason P. Slaine

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

/s/

Jay Nadler

 

 

 

 

Jay Nadler

 

 

2

--------------------------------------------------------------------------------